871 P.2d 1018 (1994)
127 Or. App. 144
OREGON STATE POLICE OFFICERS ASSOCIATION, Petitioner,
v.
STATE of Oregon, Respondent.
UP-38-92; CA A80480.
Court of Appeals of Oregon.
Argued and Submitted February 23, 1994.
Decided March 30, 1994.
Jaime B. Goldberg, Portland, argued the cause for petitioner. With him on the brief were Jeffrey S. Witt and Hoag, Vick, Tarantino & Garrettson.
Richard D. Wasserman, Asst. Atty. Gen., argued the cause for respondent. With him on the brief were Theodore R. Kulongoski, Atty. Gen., and Virginia L. Linder, Sol. Gen.
Before DEITS, P.J., RICHARDSON, C.J., and RIGGS, J.
RICHARDSON, Chief Judge.
Petitioner, the exclusive bargaining representative of certain state employees, filed an unfair labor practice complaint with the Employment Relations Board (ERB), contending that the state had unlawfully refused to bargain over the impact of the sale of a state-owned structure in which the employees park, and had thereby unilaterally changed an employment practice. ORS 243.672(1)(e). The essence of the complaint is that the new owner of the parking facility will charge higher rates than the Department of General Services (DGS) charged when the structure belonged to the state.
ERB dismissed the complaint for two independent reasons: First, it held, the terms and rates for employees' parking had never been an employment practice or a term or condition of employment, but had always been unilaterally set by DGS, and would continue to be unilaterally fixed by the new owner of the facility; and second, two of the three members of ERB concluded, DGS has statutory authority to operate and dispose of parking facilities, and its exercise of that authority is not subject to bargaining under the Public Employee Collective Bargaining Act.[1]
On review, petitioner's arguments are directed only against the second basis for ERB's conclusion, and it makes no challenge to the first. Because either ground alone *1019 supports ERB's decision, petitioner fails to present a basis for reversal.
Affirmed.
NOTES
[1]  Board member Hein wrote a separate opinion, agreeing with the first ground and disagreeing with the second.